                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

Plaintiff,

v.

THOMAS HELMS,


Defendant.                                                 No. 16-CR-30118-DRH

                           MEMORANDUM and ORDER

HERNDON, District Judge:

      Now before the Court is defendant’s motion for copies (Doc. 40). Based on

the following, the Court denies the motion.

      In order to obtain documents free of charge defendant must demonstrate:

(1) that he has exhausted all means of access to his files (i.e. through his trial and

appellate counsel), (2) that he is financially unable to secure access to his court

files (i.e., through a showing similar required in 28 U.S.C. Section 1915(a)(2)

which includes a certified copy of the prisoner’s account for the previous six-

month period prior to filing), and (3) that the documents requested are necessary

for the preparation of some specific non-frivolous court action.         See United

States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United

States, 559 F.2d 455, 459 (7th Cir. 1977). These minimal requirements do not

impose any substantial burden to financially unable prisoners who desire their
                                      Page 1 of 2
records be sent to them at government expense.

       Here, Helms’ motion is insufficient. First, he did not attach his prison trust

fund statement and has not demonstrated that he exhausted means of access to

his file.   Further, bald allegations that he needs the documents will not do.

Moreover, case law indicates that defendant must first file the 2255 action in

order to obtain the documents. See United States v. Horvath, 157 F.3d 131,

132-33 (2nd Cir. 1998) (collecting cases).

       Accordingly, the Court DENIES defendant’s motion (Doc. 40).

       IT IS SO ORDERED.

                                                      Judge Herndon
                                                      2018.10.29
                                                      16:14:24 -05'00'
                                              United States District Court




                                     Page 2 of 2
